Citation Nr: 9908258	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-45 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety reaction.  

3.  Entitlement to an effective date for a disability 
evaluation in excess of 30 percent for anxiety reaction prior 
to September 5, 1997.  

4.  Entitlement to an effective date for a total rating based 
on unemployability due to service-connected disabilities 
prior to September 5, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the evaluation of the 
veteran's service-connected lumbosacral strain as 60 percent 
disabling and the evaluation of his service-connected anxiety 
reaction as 30 percent disabling.  A claim of entitlement to 
a total rating based on unemployability due to service-
connected disabilities (total compensation rating) was also 
denied.  In a rating decision dated in May 1998, however, a 
50 percent rating for anxiety reaction and a total 
compensation rating were granted, effective from September 
1997 when a VA examination was conducted showing increased 
symptomatology with respect to the anxiety reaction.  The 
rating decision also denied entitlement to a total 
compensation rating for the period from April 12, 1996, to 
September 7, 1997, and assigned an effective date of 
September 1997 for the 50 percent evaluation on the basis 
that that was the earliest date that it was factually 
ascertainable that an increase in severity was shown.  

Although the rating decision seems to assign an effective 
date of September 7, 1997, for the increased rating for 
anxiety reaction and for the total compensation rating, it is 
clear from the language of the rating decision that the RO's 
intent was to assign the effective dates even with the actual 
date of the VA examination, which was September 5, 1997.  It 
is this date that the Board will utilize in its discussion of 
these issues.  The Board observes that monetary benefits 
based on an original or reopened award of compensation may 
not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1998).  The two-day discrepancy is thus 
nonprejudicial to the veteran, since the actual payment of 
his increased compensation commenced only on October 1, 1997, 
as he was informed in correspondence from the RO dated in 
June 1998.  

The Board also observes that the anxiety reaction was 
reevaluated under the new rating criteria for mental 
disorders that became effective in November 1996.  These 
criteria were provided to the veteran and his representative 
in a supplemental statement of the case issued in June 1998, 
which also included the criteria for extraschedular 
evaluation set forth in 38 C.F.R. § 3.321(b)(1) (1998) and 
the criteria for effective dates for increased awards of 
compensation set forth in 38 C.F.R. § 3.400(o) (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
productive of no more than pronounced impairment; ankylosis 
of the spine is not demonstrated.  

3.  Occupational and social impairment due to the veteran's 
service-connected anxiety reaction is currently manifested by 
anger, easy irritability, nearly complete social isolation, 
disturbed sleep, periodic anxiety with shaking and sweating 
spells, a depressed affect, poor eye contact, some compulsive 
behavior, intermittent suicidal ideation, difficulty 
concentrating, and a Global Assessment of Functioning of 40.  

4.  Symptoms reflecting an increase in severity of the 
service-connected anxiety reaction were not factually 
ascertainable prior to September 5, 1997, when the VA 
psychiatric examination was conducted.  

5.  Exceptional or unusual disability factors are not 
demonstrated with respect to the service-connected 
lumbosacral strain, standing alone, or the service-connected 
anxiety reaction, standing alone, such as to render 
impractical the application of the regular schedular 
standards regarding either disability.  

6.  The veteran's reopened claim for a total compensation 
rating was received on April 12, 1996.  

7.  The veteran is a high school graduate, has a year of 
college education, and last worked in the late 1980's as a 
foreman in a municipal waste water treatment plant.  

8.  It was not factually ascertainable that the veteran was 
unemployable solely as a result of his service-connected 
disabilities prior to September 5, 1997, the effective date 
of his total compensation rating.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (1998).  

2.  The criteria for a 70 percent evaluation for anxiety 
reaction, effective from September 5, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9400 (1998).  

3.  The criteria for an effective date earlier than September 
5, 1997, for the assignment of an evaluation in excess of 30 
percent for anxiety reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400, and Part 4, Diagnostic Code 9400 (as in effect both 
before and from November 7, 1996).  

4.  The criteria for an effective date earlier than September 
5, 1997, for the assignment of a total compensation rating 
based on unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.400, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that, except as may be noted below, this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

A rating decision dated in May 1992 continued the 60 percent 
evaluation for the veteran's service-connected low back 
disability and the 30 percent evaluation for his service-
connected anxiety reaction.  The RO also denied entitlement 
to a total compensation rating based on unemployability.  The 
veteran was informed of these determinations the following 
month, but he did not initiate an appeal.  

A.  Increased evaluation for lumbosacral strain

A rating decision dated in August 1989 assigned a 60 percent 
evaluation for the service-connected chronic lumbosacral 
strain, effective from June 1988.  The veteran reopened his 
claim for an increased rating on two occasions thereafter 
without success.  The veteran's current claim for increased 
compensation benefits was received in April 1996.  It is 
contended by and on behalf of the veteran that his low back 
disability is more severely disabling than currently 
evaluated.  

Under the rating schedule, a 40 percent evaluation is the 
maximum schedular evaluation available under either Code 5292 
for limitation of lumbar spine motion or under Code 5295 for 
lumbosacral strain.  Similarly, the maximum schedular 
evaluation for ankylosis of the lumbar segment of the spine, 
even at an unfavorable angle, is 50 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  The RO has therefore 
evaluated the low back disability under Code 5293 as for 
intervertebral disc syndrome.  

Under Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation; a 100 
percent evaluation requires fixation at an unfavorable angle, 
either with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286.  

The RO in this case applied the diagnostic code that best 
reflected the overall disability picture shown for the 
specific anatomical part involved, in this case the low back.  
The service-connected evaluation was assigned that most 
accurately reflected the degree of functional impairment 
shown by the evidence of record.  The rule against pyramiding 
precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation for the 
specific anatomical part involved.  38 C.F.R. § 4.14 (1998).  

The Board is of the opinion that the overall disability 
picture reflects symptomatology compatible with a 60 percent 
evaluation, but no more, under Diagnostic Code 5293.  When 
the veteran was examined by VA in August 1997, he had forward 
flexion to 40 degrees; backward extension to 20 degrees; and 
rotation to 20 degrees, bilaterally.  Although lateroflexion 
was not measured, he was able to ambulate without assistance, 
although he apparently usually walked with a cane.  The 
examiner noted that the veteran walked with a very stiff gait 
and had a lot of stiffness and some difficulties rising from 
a chair.  He was unable to rise up on his toes or to squat 
and could rise up on his heels only by holding onto a chair.  
Although the veteran had no increased scoliosis or kyphosis 
of the spine, he had generalized lumbosacral tenderness and 
soreness, with pain to palpation and pain on motion of his 
lumbar spine.  X-rays studies were essentially unchanged from 
those conducted on VA examination in June 1996, when advanced 
degenerative osteoarthritis with scoliosis to the left was 
visualized.  Although the veteran declined range of motion 
testing in June 1996 due to a complaint of severe low back 
pain, he had no muscle deformity, tenderness of the 
paravertebral muscles or muscle spasm.  He was observed to 
ambulate very well, although he claimed at the time that he 
was unable to stand on his heels or toes or to squat because 
of his low back pain.  Neither in June 1996 nor in August 
1997 was ankylosis of the spine found to be present.  Despite 
X-ray studies confirming the presence of significant 
degenerative osteoarthritis of the spine, the veteran 
retained range of motion in at least three planes of 
excursion.  Bony fixation of the lumbar spine simply is not 
shown such as to warrant a higher rating under Code 5286.  

The Board notes that X-rays in June 1996 and August 1997 were 
interpreted as showing deformity of the L3 and L5 probably 
due to old fractures.  Where, as here, there is no spinal 
cord involvement, residuals of fracture of a vertebra are 
rated on the basis of resulting definite limited motion of 
the spine or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Code 5285.  
A review of the entire record, however, does not confirm that 
the veteran sustained low back fractures in service.  

The service medical records show that the veteran was 
hospitalized in November 1951 complaining of low back pain 
and pain and numbness in the right thigh.  He stated that in 
July 1951, while in basic training, he was running with a 
bazooka when he experienced the sudden onset of low back 
pain.  He continued until he tripped over a tree, rolling 
over several times.  The veteran said that he could not get 
up because of severe back pain with extension into the 
posterior aspects of the thighs.  It was reported that he was 
taken to the station hospital, where he remained for a week, 
and was then returned to duty.  However, his pain continued, 
and he began to notice numbness over the anterolateral aspect 
of the right thigh.  He was hospitalized in October 1951 and 
placed in traction for two weeks without relief of his pain.  
He also received physiotherapy without relief.  X-rays of the 
lumbosacral spine in November 1951 were interpreted as 
negative for any osseous or joint pathology, while X-rays of 
the lumbosacral spine in December 1951 were said to show 
slight deformity of the vertebral bodies secondary to long-
standing scoliosis to the left of the lumbosacral spine.  
However, a herniated disc was suspected clinically, and the 
veteran was transferred to a neurosurgical center for further 
evaluation.  Although lumbosacral spine X-rays in March 1952 
were thought to visualize an old compression of the L-5 with 
a "disturbed" pedicle, possibly due to old surgery, a 
lumbar myelogram in July 1952 to rule out a herniated disc 
was found to be within normal limits.  Electromyographic 
studies in June 1952 were interpreted as normal.  

The veteran was presented to the Back Board at a service 
hospital on a number of occasions, when he was seen by 
physicians from the orthopedic, neurological and physical 
medicine departments.  A definite diagnosis was not entered 
on any of these occasions, although conservative treatment 
was tried without success.  It became apparent to the 
treating physicians that the veteran's problem was one of 
motivation, as there were no significant objective findings 
to indicate any significant organic disability.  The veteran 
was therefore referred for psychiatric evaluation, and it was 
the opinion of the psychiatrist that the veteran had a mild 
anxiety reaction.  Although the psychiatrist felt that this 
could be secondary to an organic disturbance, it was reported 
that subsequent follow-up and hospitalization indicated that 
the organic disability was minimal.  Accordingly, the 
diagnoses on discharge from the hospital in March 1953 were 
an ill-defined condition of the musculoskeletal system 
manifested by subjective symptomatology of pain in the back 
and in the right buttocks and thigh without evidence of an 
organic basis; and chronic anxiety reaction.  However, an 
examination for a Medical Evaluation Board in March 1953 
diagnosed mild pain in the lumbosacral region on activity, 
while the veteran's separation examination in April 1953 was 
negative for pertinent complaints or findings.  

The initial post service VA examination in November 1953 did 
not show complaints or findings of vertebral fractures in 
service.  X-rays at that time visualized residuals of old 
myelographic examination with Pantopaque, and a sinistro-
rotatory lumbar scoliosis of functional type.  A VA 
examination in November 1958 was similarly negative for 
complaints or findings of lumbar spine fractures in service, 
and X-rays showed only much less residual Pantopaque in the 
lumbosacral spinal canal but were otherwise unchanged.  

Subsequent X-rays taken in conjunction with VA examinations 
in February 1984 and August 1988 were not interpreted as 
showing any fracture residuals of the lumbosacral spine.  The 
earliest indication of this reading of the lumbosacral spine 
X-rays was on VA examination in April 1989, after years of 
documented deterioration of the involved disks and vertebrae 
with foraminal stenosis and hypertrophic spurring, as well as 
a long history of scoliosis.  A private CT scan of the lumbar 
spine conducted in December 1983 was consistent with the 
latter findings and not with any showing of vertebral 
deformity due to fractures of the lumbosacral spine.  In 
evaluating the entire record, therefore, the Board is of the 
opinion that the evidence more contemporaneous with the 
inservice complaints is the more reliable and fails to show 
that the veteran sustained vertebral fractures in service 
with demonstrable deformity of the vertebral bodies such as 
to warrant an additional 10 percent evaluation under 
Diagnostic Code 5285.  

This is not to say that there is not an organic basis to the 
veteran's low back complaints.  Rather, the Board is of the 
opinion that the recent examination findings are consistent 
with, or at least more nearly approximate, the criteria for a 
60 percent evaluation under Code 5293.  On VA examination in 
August 1997, the veteran complained of increasing back pain, 
soreness and tenderness and reported that he had experienced 
progressive problems with his back over the years, although 
he said that he had not undergone back surgery.  He 
complained of back pain that radiated into his left leg and 
of generalized numbness and tingling in both lower 
extremities.  He wore a back brace and used a cane to 
ambulate and reported some difficulty with prolonged standing 
or prolonged walking.  The veteran indicated that he was 
unable to climb, squat, crawl, bend or lift.  However, on 
examination, he had no bladder or bowel dysfunction.  
Although his reflexes were found to be hypoactive both at the 
knees and the ankles, they were symmetric.  He had 
generalized decreased sensation in the thighs, calves and 
feet, but he had good normal motion in the feet.  Although he 
had generalized weakness to toe extension and dorsiflexion, 
which was greater on the left than on the right, muscle 
testing was said by the examiner not to be completely 
reliable.  The examiner noted the absence of muscle atrophy, 
although the veteran did have some give-way on manual muscle 
strength testing.  Although he had diminished pulses in the 
left leg compared to the right, he also had a history of 
diabetes.  The diagnosis was residual injury of the lumbar 
spine with arthritis, stenosis and left sciatica.  The 
examiner remarked that there was no evidence on examination 
of complete footdrop and that electrodiagnostic studies would 
be requested to determine whether there was radiculopathy due 
to the service-connected low back disability or neuropathy of 
the lower extremities due to the nonservice-connected 
diabetes.  It is notable that electromyography (EMG) in 
November 1997 was interpreted as showing a demyelinating 
neuropathy affecting both the upper and lower extremities and 
an absence of evidence of radiculopathy.  These findings 
indicate that at least some of the symptomatology exhibited 
on recent examination is due to nonservice-connected 
disability.  The service-connected evaluation may not be 
based on symptoms not attributable to the service-connected 
disorder.  38 C.F.R. § 4.14.  However, it is also apparent 
that the X-rays findings, the veteran's left sciatica and 
other symptoms affecting the left lower extremity were 
consistent with the 60 percent evaluation for pronounced 
intervertebral disc syndrome that has been in effect since 
June 1988.  

The question remains whether the veteran's service-connected 
low back disability, standing alone, is so unusual or 
exceptional in its manifestations as to take it out of the 
regular schedular standards and warrant extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1998).  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
however, may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Those 
officials are the VA Under Secretary for Benefits (formerly 
the Chief Benefits Director) and the Director of the VA 
Compensation and Pension Service.  Under 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

However, the current evidence of record does not demonstrate 
that the low back disorder has resulted in frequent periods 
of hospitalization or has, by itself, resulted in marked 
interference with employment.  It is undisputed that the low 
back disorder has considerably affected the veteran's 
employment picture, but marked interference is not shown.  
The record shows that the veteran has an extensive history of 
nonservice-connected disabilities, including diabetes and 
coronary artery disease, and that his retirement in 1988 was 
prompted to a significant degree by his nonservice-connected 
heart disease.  Indeed, in a letter dated in June 1988, 
Thomas S. Wilson, M.D., stated that the veteran had severe 
three-vessel coronary artery disease and an already impaired 
ventricular function and that he had been advised to avoid 
any type of strenuous activity, whether recreational or work 
related.  While Dr. Wilson acknowledged the veteran's back 
disability as a contributing factor in his disability picture 
at that time, it was apparent from his letter that he placed 
emphasis on the heart disease component of the veteran's 
overall disability.  When examined by VA in June 1996, the 
diagnoses included status post myocardial infarction, 
coronary artery disease, and arteriosclerotic heart disease, 
and the veteran's functional impairment was felt to be Class 
III under the New York Heart Association classification 
system (signifying cardiac disease with marked limitation of 
physical activity).  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the 60 percent rating now in 
place.  Evidence has not been presented to show that the 
regular schedular standards are inadequate to compensate the 
veteran for the impairment that his service-connected low 
back disorder causes now or to demonstrate that unusual or 
exceptional disability factors are present such as to merit 
extraschedular consideration.  The Board therefore concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for initial consideration of an extraschedular 
evaluation is not warranted.  

B.  Increased rating for anxiety reaction

Service connection for anxiety reaction was initially 
established by a rating decision dated in November 1953 but 
rated noncompensably disabling because it was felt to be in 
complete remission following a VA examination earlier that 
month.  The noncompensable rating was continued until October 
1988, when the RO assigned a 10 percent rating under 
Diagnostic Code 9400, effective from June 1988.  The veteran 
disagreed with this determination, and following further 
development of the evidence, the RO in August 1989 assigned a 
30 evaluation, effective from June 1988.  The veteran 
reopened his claim for increased compensation in April 1996.  
By a rating decision dated in May 1998, the evaluation for 
the service-connected anxiety reaction was increased to 50 
percent, effective from the date of a VA psychiatric 
examination in September 1997.  

The veteran maintains, in essence, that his anxiety reaction 
is more severely disabling than currently evaluated.  It is 
also essentially contended that an effective date earlier 
than that currently assigned is warranted for the service-
connected psychiatric disorder.  

On and after November 7, 1996, Diagnostic Code 9400 provides 
that a 50 percent evaluation may be assigned for anxiety 
reaction where occupational and social impairment with 
reduced reliability and productivity is shown due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation may be assigned for 
anxiety reaction where occupational and social impairment is 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; nearly 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

Prior to November 7, 1996, a 50 percent evaluation for 
anxiety reaction was warranted where the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted prior to 
November 7, 1996, where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired with the psychoneurotic symptoms being of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

A review of the recent evidence of record demonstrates 
entitlement to a higher evaluation.  When the veteran was 
examined by VA in September 1997, he complained that he got 
nervous and depressed most of the time and that a 
psychiatrist had placed him on Zoloft, which was 
discontinued.  His medical doctor had prescribed Zyprexa.  He 
had also had some therapy at a university hospital, but he 
had never been psychiatrically hospitalized.  He said that he 
used to drink a lot but stopped about five years previously.  
He reported that in the past, he had taken Valium off and on 
but added that none of his medications had helped him.  His 
current complaints were that he got angry and irritable 
easily, mostly at his wife.  He stated that he did not like 
people or doctors.  He was not sleeping too well.  He 
apparently awakened several times a night.  His appetite was 
fair.  He spent most of his time in the backyard.  Although 
he listened to radio, he did not want to listen to 
television.  He said that he wanted to be left alone, did not 
socialize and did not go out of the house.  He had no 
hobbies.  He said that he was upset because of his physical 
conditions.  He was unable to drive.  He said that he got 
anxious and that he shook a lot and experienced sweating 
spells with his anxiety.  Sometimes he experienced 
lightheadedness, and he was upset because he was unable to 
get out of bed due to his depression.  

On examination, the veteran walked with a cane.  Although his 
affect was depressed, his speech was relevant and coherent 
and he was oriented in three spheres.  His memory for recent 
and remote events was intact.  He had poor eye contact and 
had trouble naming the presidents in reverse order.  However, 
he was able to do serial 7's up to 93.  He was anxious and 
shaking during the psychiatric interview.  However, he was 
able to give abstract meanings to proverbs.  His intelligence 
was estimated to be in the average range.  His insight and 
judgment were good.  However, he had some compulsive 
behaviors such as checking his windows and doors several 
times a night since his dog died two years before.  The 
veteran reported that he had suicidal thoughts off and on, 
about once a month.  He had suicidal thoughts that morning.  
The veteran reported that he felt a lot better the year 
previously when he was able to walk around a little better, 
felt better, and was talking with people a little better.  
Now, however, he felt a lot worse and was not "doing 
anything."  He took care of his personal hygiene.  Although 
his wife helped him with the checks, he signed them.  The 
veteran was felt to be competent for VA purposes.  

The examiner stated that the claims file was extensively 
reviewed, and he noted that the veteran had previously been 
diagnosed with an anxiety disorder.  The examiner's diagnosis 
on Axis I was major depression with anxiety features.  
Diagnoses on Axis III included arthritis, back problems, 
heart problems, diabetes, and high blood pressure.  His 
Global Assessment of Functioning (GAF) score was 40, with a 
GAF in the previous year of about 50.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 40 under DSM-IV 
indicates that the individual has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), OR there is major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  `

The examiner remarked that the veteran was "definitely 
unable to participate in any kind of social or occupational 
activity mainly because of his depression and anxiety."  He 
continued to have suicidal thoughts and was functioning "to 
the minimal."  Most of the time he spends in his backyard 
sitting or sitting at home.  He does not like to watch 
television and becomes angry and irritable easily.  He did 
not socialize much, and the examiner said that he believed 
that this was due not only to his physical problems but 
substantially due to his mental condition, namely his anxiety 
and depression.  The examiner further remarked that he did 
not believe that the veteran was capable of accepting 
supervision and criticism because of his constant irritable 
and angry temperament.  The veteran also had difficulty 
concentrating.  Although his memory was good, his interaction 
with other people was almost nil.  Although he only 
interacted with his wife, who was supportive and yet he got 
angry with her.  He had some interaction with his children 
but none with the outside world.  The examiner believed that 
the veteran would meet the criteria an evaluation in the 50 
to 70 percent range.  

The Board is of the opinion that the veteran's current 
symptomatology, especially in light of the examiner's remarks 
and the veteran's assigned GAF score, more nearly 
approximates the criteria for a 70 percent evaluation under 
Diagnostic Code 9400, effective on and after November 7, 
1996.  However, the veteran is not shown to be totally 
disabled due solely to his psychiatric symptomatology under 
the new rating criteria.  

A 100 percent evaluation under the new rating criteria 
requires total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9400 (effective November 7, 1996).  
Although it is apparent that the veteran is seriously 
impaired as a result of his service-connected psychiatric 
disorder, he is not shown to exhibit gross impairment in 
thought processes or communication, to be delusional or 
hallucinatory, or to display grossly inappropriate behavior.  
Although persistently angry, he is not represent a persistent 
danger of hurting himself or others, nor does he show an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene).  
He is not disoriented in any sphere and has an intact memory 
for recent and remote events.  His leaving his job with the 
city of Cleveland was precipitated in part by heart 
disability, for which service connection is not in effect.  
He has never been found to be incompetent for VA purposes by 
any examiner.  A total schedular rating for the service-
connected psychiatric disorder is not shown or more nearly 
approximated under the new rating criteria.  38 C.F.R. § 4.7.  



C.  Earlier effective dates

Under governing law, the effective date of an award of 
increased compensation, including a total compensation rating 
based on unemployability, is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in severity or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

Although it is contended that the veteran is entitled to 
earlier effective dates for an increased rating for anxiety 
reaction and for a total compensation rating based on 
unemployability, the record does not support this assertion.  
The issue with respect to the anxiety reaction, stated in a 
slightly different way, is whether an evaluation in excess of 
30 percent was warranted between the date of receipt of the 
veteran's reopened claim in April 1996 and the effective date 
of the increase in September 1997.  However, a rating may not 
be assigned under the new rating criteria earlier than the 
effective date of those criteria on November 7, 1996.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  Thus, for the period 
from April 12, 1996, to November 7, 1996, only the old rating 
criteria may be applied.  

However, whether the evidence of record is evaluated under 
the new rating criteria or the old, the Board finds that an 
ascertainable increase in the severity of the veteran's 
psychiatric illness was not shown until he was examined on 
September 5, 1997.  38 C.F.R. § 3.400(o)(2).  It was then 
that the examiner noted a describable and definable increase 
in severity of the veteran's psychiatric symptomatology.  The 
examiner, who had examined the veteran in June 1996, was of 
the opinion that the veteran had considerably deteriorated 
since the previous examination.  It is significant that the 
examiner in September 1997 noted that he had reviewed the 
veteran's claims file and that although the veteran had been 
diagnosed previously with an anxiety disorder, he now had 
severe depression with suicidal ideation which had started 
getting worse.  The examiner stated that the veteran was 
"definitely unable to participate in any kind of social or 
occupational activity mainly because of his depression and 
anxiety."  Although he had had problems with antidepressants 
in the past, the examiner felt that an antidepressant was 
preferable to the antipsychotic medication he was taking 
currently.  The veteran's level of functioning was said to be 
minimal, and the examiner expressed the opinion that the 
veteran's psychiatric impairment was probably in the 50 to 70 
percent range currently.  His GAF score had declined from 50 
to 40 during the previous year.  

By contrast, when the veteran underwent VA psychiatric 
evaluation in June 1996, he complained of feeling depressed 
and indicated that he was tired of his heart and back 
problems.  He indicated that he had suicidal thoughts off and 
on, especially when he had severe pain in his back and legs 
and was unable to walk.  Although his affect was depressed, 
his mental status examination was otherwise unremarkable.  He 
took Valium only once and awhile.  The diagnosis on Axis I 
was depressive disorder not otherwise specified - in contrast 
to the major depression that was apparent to, and diagnosed 
by the same examiner in September 1997.  The veteran's GAF 
score in June 1996 was 50, indicating serious impairment in 
social and occupational functioning, which in turn suggests 
"moderately large" (definite) psychiatric impairment under 
the rating criteria then in effect.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
see also Hood v. Brown, 4 Vet. App. 301 (1993); VAOPGCPREC 9-
93, 59 Fed. Reg. 4752 (1994).  

The June 1996 examination report indicates that the veteran 
lived with his wife, had five grown children, denied the use 
of alcohol or drugs, and got along with his wife.  He had 
finished high school, had a year of college education, and 
had worked as a maintenance supervisor for the City of 
Cleveland, Ohio, until 1988, when he quit because of back and 
heart problems.  He expressed feelings of anger and easy 
irritability and said he had sleep disturbance.  He reported 
no suicidal attempts.  He said he continued to have anxiety 
and reported that neither Valium nor his psychiatrist had 
helped him.  He had previously been placed on some 
antidepressant medications, but they had not helped.  

The portrait drawn by the record does not demonstrate 
symptomatology that more nearly approximates the criteria, 
whether new or old, for a 50 percent evaluation prior to 
September 5, 1997.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  As indicated above, the significant increase 
in psychiatric symptomatology was first shown on VA 
examination in September 1997.  To the extent that the 
veteran may have been unemployable prior to that date, it 
cannot be said to have been due solely to his service-
connected psychiatric disorder in view of his significantly 
disabling organic disabilities.  As indicated above, many of 
these disabilities were not service connected.  The examiner 
indicated that as of the day of the veteran's examination in 
September 1997, the veteran was unable to participate in any 
kind of social or occupational activity mainly because of his 
depression and anxiety.  The RO was justified in regarding 
this finding as a significant indication of the veteran's 
unemployability, when considered in conjunction with the 
veteran's service-connected lumbosacral strain.  Prior to the 
date of the examination, it was not unreasonable to conclude 
that, while not working, the veteran was not incapable of 
securing or following a substantially gainful occupation 
involving sedentary activity, but with these findings the RO 
could reasonably conclude that the veteran's capacity to 
interact with people or to take supervision or to perform the 
tasks necessary for any substantially gainful occupation had 
been fatally compromised by the burgeoning psychiatric 
symptomatology, considered in conjunction with his service-
connected physical ailments.  It was then that it was 
factually ascertainable that the veteran was unemployable due 
solely to his service-connected disabilities.  The Board is 
therefore of the opinion that the preponderance of the 
evidence is against an effective date earlier than September 
5, 1997, for the assignment of a total compensation rating 
based on unemployability. 38 U.S.C.A. §§ 1155, 5107, 5110; 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16. 


ORDER

An increased evaluation for lumbosacral strain is denied.  

A 70 percent evaluation is granted for anxiety reaction, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An effective date earlier than September 5, 1997, for the 
assignment of an evaluation in excess of 30 percent for 
anxiety reaction is denied.  

An effective date earlier than September 5, 1997, for the 
assignment of a total rating based on unemployability due to 
service-connected disabilities is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  


- 20 -


